Citation Nr: 0011852	
Decision Date: 05/04/00    Archive Date: 05/12/00

DOCKET NO.  94-46 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
subtotal thyroidectomy with hypothyroidism, secondary 
hoarseness and labile hypertension, currently evaluated as 30 
percent disabling.

2.  Entitlement to an increased evaluation for lumbar strain, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1964 to June 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  The veteran's case was remanded in March 1997 for 
further development.  The case is again before the Board for 
appellate review.

A review of the record reveals that the evidence may raise 
the issue of entitlement to a separate rating for a 
thyroidectomy scar.  This issue, however, is not currently 
developed or certified for appellate review.  Accordingly, 
this matter is referred to the RO for appropriate 
consideration.  


FINDINGS OF FACT

1.  Residuals of a subtotal thyroidectomy with 
hypothyroidism, secondary hoarseness and labile hypertension 
are not more than moderately severely disabling, and they are 
not manifested by muscular weakness, mental disturbance, and 
weight gain.  

2.  The veteran's lumbar strain is productive of a severe 
limitation of motion.

3.  The veteran's lumbar strain is not manifested by 
persistent symptoms compatible with sciatic neuropathy, a 
demonstrable muscle spasm, an absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc. 


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 30 
percent for residuals of a subtotal thyroidectomy with 
hypothyroidism, secondary hoarseness and labile hypertension 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.119, Diagnostic Code 7903 (1995); 38 C.F.R. § 
4.119, Diagnostic Code 7903 (1999).

2.  The schedular criteria for an 40 percent evaluation, but 
no higher, for a lumbar strain have been met.  38 U.S.C.A. §§ 
1155, 5107; 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5292, 5293, 5295 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran served on active duty from April 1964 to June 
1966.  A review of his service medical records reveals that 
he was treated for hyperthyroidism.  He underwent a subtotal 
thyroidectomy in April 1966.  The veteran complained of a 
change in voice pitch (lower) and an inability to project his 
voice after surgery.  There was no damage to the vocal cords 
noted.  The veteran was also treated for complaints of back 
pain on several occasions in service.

In September 1966, the veteran was granted service connection 
for residuals of a subtotal thyroidectomy with 
hypothyroidism, secondary hoarseness and labile hypertension, 
and assigned a 30 percent rating.  That rating has remained 
in effect since.  He was also granted service connection for 
lumbar strain and assigned a noncompensable rating.  The 
veteran's lumbar strain rating was increased to 10 percent in 
October 1987.

The veteran submitted a claim seeking increased ratings for 
the issues on appeal in October 1993.  He contended that his 
back condition caused him a lot of difficulty in his daily 
living.  He also said that he was limited in his ability to 
bend over by pain and restriction of movement.  In regard to 
his thyroid-related disability, the veteran said that he 
suffered from night sweats and shaking in his limbs.

Associated with the claims file are VA treatment records from 
the VA medical center (VAMC) in Hampton Roads, Virginia, for 
the period from March to December 1993.  The records reflect 
treatment for maintenance of the veteran's thyroid disability 
and complaints of back pain.  Synthroid was prescribed.  A 
November 1993 bone scan showed no findings with respect to 
the lumbar spine.

The veteran submitted his substantive appeal in October 1994.  
The veteran submitted a statement detailing his complaints of 
constant back pain.  He related that he occasionally had 
thyroid-related symptoms similar to when he was in service, 
with fatigue and feeling light headed.  He also submitted 
copies of prior statements dated in 1978 and 1987, 
respectively.

The veteran was afforded VA examinations in March 1995.  At 
his orthopedic examination, the veteran complained of chronic 
pain that sometimes radiated down his right leg, with some 
numbness of the toes.  He used a transcutaneous electrical 
nerve stimulation (TENS) unit and Motrin to control the pain.  
He wore a back brace.  On physical examination the veteran 
showed a normal gait and good posture.  His range of motion 
revealed flexion to 50 degrees, extension to 10 degrees, left 
and right rotation to 30 degrees, and left and right lateral 
flexion to 30 degrees.  Sensory and motor examination of the 
lower extremities was normal.  Reflexes were 2+ bilaterally.  
There was normal musculature of the back.  The examiner 
reported minimal objective evidence of pain on motion.  An x-
ray of the lumbosacral spine was interpreted to show some 
straightening of the normal curve; otherwise unremarkable.  
The examiner's diagnosis was low back pain with occasional 
radiculopathy, normal neurological examination.

The veteran was also afforded an endocrinology examination in 
March 1995.  The veteran reported no history of hypertension.  
He was currently taking a thyroid extract.  He complained of 
hoarseness since his surgery in 1966 and could not talk loud.  
He also complained of a mild increase in fatigability and 
occasional constipation.  Physical examination of the throat 
area reported a surgical scar but no masses or adenopathy.  
Neurological examination was negative with no tremors.  The 
examiner reported that the veteran's voice sounded normal.  
There was no myxedema.  The veteran's blood pressure was 
recorded as 115/70.  The veteran's free thyroxine level (FT4) 
was reported as 0.8 with a normal range of 0.9-2.1.  His 
thyroid-stimulating hormone (TSH) was reported as 0.74, with 
a normal range of .3-5.  The examiner's diagnosis were 
hypothyroidism secondary to subtotal thyroidectomy for 
hyperthyroidism; a history of hoarseness, and a normal blood 
pressure.  

The rating for the lumbar strain was increased to 20 percent 
in March 1995.

The veteran testified before the undersigned Board member at 
a Central Office hearing in Washington, D.C., in January 
1997.  He said that he had constantly complained about his 
pain over the years.  He was currently receiving treatment 
for his back and took Motrin for his pain.  He testified that 
his back pain was worse in the morning, describing it as an 8 
or 9 on a scale of 1 to 10.  He said that a lot of bending 
bothered his back.  The veteran said that he had some level 
of pain on a constant basis, and he related that he wore a 
back brace.  He also said that he could not stand for long 
periods of times and that walking on uneven surfaces caused 
problems.  He described occasional pain that radiated down 
his legs from his lower back, but mostly in his right leg.  
The pain would go to his ankles.  He was retired from his 
shipyard job due to years of service and not disability.  He 
was not in receipt of Social Security Administration 
disability benefits.

In regard to his thyroid disability, the veteran testified 
that he had constant hoarseness.  The level of hoarseness 
depended on how much he talked.  He used to sing at church 
but could not do so anymore because he would become hoarse.  
He was taking thyroid medications.  He said that he had night 
sweats and was frequently tired.  The veteran described it as 
not having the same vigor as before.  He also said that his 
muscles ached.  The veteran had not been treated for 
hypertension for the prior three years.  

The veteran's case was remanded by the Board for further 
development in March 1997.  In the remand, the Board noted 
that the veteran's thyroid disability had been rated using 
Diagnostic Code 7900, pertaining to hyperthyroidism, rather 
than Diagnostic Code 7903, which related to the veteran's 
actual disability of hypothyroidism.  38 C.F.R. § 4.119 
(1999).  It was further noted that future evaluations of the 
veteran's thyroid disability should be determined by the 
criteria for Diagnostic Code 7903.

Associated with the claims file are treatment records from B. 
F. Jamison, M. D., at the Smithfield Medical Center, Inc., 
for the period from January 1994 to May 1996.  The records do 
not contain any treatment reports pertinent to the issues on 
appeal.  However, laboratory test results, dated in July 
1995, reported a TSH level of 0.91, with a normal range of 
0.35-5.50.  Further, there was a thyroxine (T4) level of 5.0 
with a normal range given as 4.5-12.0, and a T3 uptake level 
of 31 with a normal range reported as 27-41.  

Associated with the claims file are VA treatment records for 
the period from September 1993 to June 1998.  The records 
reflect ongoing treatment for multiple complaints of low back 
pain, to include several series of physical therapy sessions 
to stretch and strengthen the back muscles.  The veteran was 
also treated for pain radiating down to his legs.  The 
records also reflect maintenance therapy for the veteran's 
thyroid condition.  No major problems were noted and the 
veteran had no outstanding complaints.  An entry dated in 
March 1998 reported the veteran's thyroid condition as 
stable.  Of note was the report of a magnetic resonance image 
(MRI) test performed at the VAMC in Richmond, Virginia, in 
May 1995 which showed intervertebral disc desiccation at T10-
L1 and L2-S1.  There was no evidence of significant spinal 
canal stenosis or posterior disc herniation.

The veteran was afforded a VA orthopedic examination in July 
1998.  The examiner noted that the veteran was going to an 
exercise program three to four times per week since March 
1998.  He had noted some improvement since attending the 
program.  He complained of pain across the low back with 
radiation into the anterior aspect of his right knee, 
occasionally down into the right calf.  This occurred twice a 
week for a few seconds each time.  He also reported tingling 
in the anterior right thigh and toes, about two to three 
times per day that lasted about six seconds an episode.  He 
reported increased symptoms with standing and after sitting 
without support.  He got relief from laying on hard surfaces 
or taking hot showers and using sport creams.  The veteran 
did not complain of fatigability or lack of endurance as he 
stayed home during the day and really did not exert himself.  
He described his occasional flare-ups as intermittent sharp 
pains.  He said that he did not change his motion because of 
the pain or have a greater functional impairment.  The 
veteran continued to use a lumbosacral corset.  

Physical examination revealed flexion to 30 degrees, 
extension to 10 degrees, and bend to the left and right to 20 
degrees.  The veteran reported pain on motion but it did not 
seem to change with any motion.  The examiner reported that 
pain and weakness did not seem to cause any additional loss 
of motion by examination, nor by what the veteran related.  
He did not have any evidence of spasm.  There was tenderness 
throughout the paralumbar musculature of the low back.  The 
veteran did not have any postural abnormality and the 
musculature of his back appeared normal.  The motor and 
sensory examinations showed no neurological abnormality.  The 
examiner's diagnoses were:  low back sprain in 1964; chronic 
back pain; and, lumbar degenerative disc and degenerative 
joint disease.

The veteran was afforded a VA endocrinology examination in 
October 1998.  The veteran reported being sleepy and tired.  
He complained of stiffness and pain in the back of his neck, 
and hoarseness off and on, especially if he talked loud.  His 
weight was stable.  He did not have any gastrointestinal 
complaints.  Physical examination reported the veteran to 
have mild hoarseness.  The examiner reported laboratory 
results of a T4 value of 5.8, T3 uptake of 30 percent, and 
TSH level of 4.12.  The examiner indicated that the results 
were indicative of euthyroid status.  The examiner's 
pertinent diagnoses were: myxedema, secondary to 
thyroidectomy; painful thyroid scar; and, hoarseness possibly 
secondary to thyroidectomy.  The examiner further commented 
that the veteran was normotensive at the examination.  The 
hoarseness was secondary to the thyroidectomy.  He also said 
that the veteran had a painful and tender scar on his neck.  
The examiner added that the veteran did not have muscular 
weakness, weight gain, or cold intolerance.  

II.  Analysis

As a preliminary matter, the Board finds that the veteran's 
claims for increased evaluations are plausible and, thus, 
well grounded within the meaning of 38 U.S.C.A. § 5107(a); 
see Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (a claim 
of entitlement to an increased evaluation for a service-
connected disability is a well-grounded claim).  The Board is 
also satisfied that all relevant facts have been properly 
developed and no further assistance is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107(a).

Disability ratings are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.1 (1999).  Where entitlement to compensation 
has already been established and an increase in the assigned 
evaluation is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7. Vet. App. 
55, 58 (1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings. Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).

A.  Increased Rating for Residuals of a Subtotal 
Thyroidectomy

In determining whether the veteran is entitled to an 
increased evaluation for residuals of a subtotal 
thyroidectomy with hypothyroidism, secondary hoarseness and 
labile hypertension, the Board must consider all potentially 
applicable regulations.  Moreover, where the law or 
regulations change while a case is pending, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary.  Karnas v. Derwinski, 1 Vet. App. 
308, 312-313 (1991).  In this regard, the Board notes that 
the criteria for rating disabilities involving the endocrine 
system was revised effective June 6, 1996.  61 Fed. Reg. 
20440-20447 (1996).  The Board notes that the RO has 
evaluated the veteran's claim under both the old criteria as 
well as the revised regulations.

The criteria for rating hypothyroidism in effect prior to 
June 6, 1996, provided that a 30 percent rating was 
applicable where the condition was moderately severe; with 
sluggish mentality and other indications of myxedema, with 
decreased levels of circulating thyroid hormones (T4 and/or 
T3 by specific assays).  A 60 percent rating was for 
consideration where the condition was severe, with symptoms 
under the pronounced, or 100 percent rating, that were 
somewhat less marked, with decreased levels of circulating 
hormones (T4 and/or T3 by specific assays).  Finally, a 100 
percent rating was assigned when the symptoms were 
pronounced, with a long history and slow pulse, decreased 
levels of circulating thyroid hormones (T4 and/or T3 by 
specific assays), sluggish mentality, sleepiness, and slow 
return of reflexes.  38 C.F.R. § 4.119, Diagnostic Code 7903 
(1995).

Under the regulations in effect after June 6, 1996, a 30 
percent evaluation is warranted where there is fatigability, 
constipation, and mental sluggishness.  A 60 percent rating 
is for consideration where there is muscular weakness, mental 
disturbance, and weight gain.  38 C.F.R. § 4.119, Diagnostic 
Code 7903 (1999).

In this case, the veteran's thyroid hormones have been 
reported to be within normal ranges.  He has had subjective 
complaints of fatigability, or loss of vigor, and occasional 
constipation at the time of the March 1995 VA examination.  
Although he had no gastrointestinal complaints as of October 
1998.  Further, there is no objective evidence of muscular 
weakness, mental disturbance or weight gain.  Indeed, at the 
October 1998 examination the examiner specifically noted the 
lack of such findings.  The VA outpatient treatment records 
reflect that the veteran is on a continuous medication 
regimen to regulate his thyroid condition.  Moreover, there 
is no evidence of decreased circulating thyroid hormone 
levels, slowed pulse, slow reflex reaction, or sluggish 
mentality.  An entry dated in March 1998 reported the 
veteran's thyroid condition as stable.  Therefore, based on 
the evidence of record, the Board finds that there is no 
basis to warrant the assignment of an increased rating under 
either the prior or amended endocrinology regulations.  
Accordingly, the veteran's claim for an increased rating for 
residuals of a subtotal thyroidectomy with hypothyroidism, 
secondary hoarseness and labile hypertension is denied.

B.  Increased Rating for Lumbar Strain

The veteran's lumbar strain is currently rated as 20 percent 
disabling under Diagnostic Code 5295, lumbar strain.  38 
C.F.R. 4.71a.  Under Diagnostic Code 5295, a 20 percent 
rating is assigned when there is muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in the standing position.  A 40 percent rating is warranted 
for a severe lumbar strain, with listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5292 a 40 percent rating is for 
consideration where there is severe limitation of lumbar 
motion.  In the alternative, Diagnostic Code 5293, for 
intervertebral disc syndrome, provides for a 40 percent 
rating where there are severe recurring attacks with 
intermittent relief.  Attacks may include sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to site of the diseased disc.  Id.

In this case, the record shows that the appellant complains 
of constant lumbar pain, and physical examination shows that 
his range of lumbar motion has been reduced as the result of 
his lumbar strain to 30 degrees of flexion, to 10 degrees of 
extension, and to 20 degrees of lateral bending.  
Additionally, there is evidence of tenderness throughout the 
paralumbar musculature.  Accordingly, after resolving 
reasonable doubt in the veteran's favor, and considering the 
provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59, the Board 
finds that a 40 percent evaluation for a severe limitation of 
lumbar motion is in order under Diagnostic Code 5292.  

As a 40 percent rating is the highest rating warranted under 
both Diagnostic Code 5292 and 5295, the Board has turned to 
Diagnostic Code 5293 to consider whether a rating in excess 
of 40 percent is in order.  Under that Code a 60 percent 
evaluation is warranted for pronounced pathology with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.  In 
reviewing the veteran's entitlement to a higher rating under 
this code, however, the Board finds that there is no 
objective evidence of a demonstrable muscle spasm, motor and 
sensory studies show normal findings, and reflex testing 
discloses no abnormality.  Accordingly, the Board does not 
find a basis for an evaluation in excess of 40 percent.


ORDER

An increased rating for residuals of a subtotal thyroidectomy 
with hypothyroidism, secondary hoarseness and labile 
hypertension is denied.

A 40 percent evaluation for a lumbar strain is granted 
subject to the laws and regulations governing the award of 
monetary benefits.



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

